                           Case 19-20831-jra      Doc 10      Filed 04/10/19        Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                             Northern District of Indiana
                                                 Hammond Division
In Re: Debtor(s) (name(s) and address)                         )
John Mileusnic                                                 )
xxx−xx−1703                                                    )
325 Plum Creek Drive                                           ) Case Number: 19−20831−jra
Schererville, IN 46375                                         )
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )
                                                               ) Chapter: 13
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )

                                                       NOTICE
     On April 9, 2019, Capital One Auto Finance, a division of Capital One N.A. Department filed a request
designating mailing address for creditor Capital One Auto Finance, a division of Capital One N.A. Department c/o
AIS Portfolio Services, LP pursuant to Fed. R. Bankr. P. 2002(g). Yet, that creditor has not been listed or named on
the mailing matrix in this case and, as a result, there is no mailing address to update. The creditor may file a proof of
claim that designates a mailing address and upon doing so it will be added to the creditor matrix pursuant to Fed. R.
Bankr. P. 2002(g)(1)(A).

     DATED: April 10, 2019



                                                                       Christopher M. DeToro
                                                                       ______________________________________
                                                                       Clerk, United States Bankruptcy Court
                                                                       5400 Federal Plaza
                                                                       Hammond, Indiana 46320



                                                                                                    Document No. 10 − 9
